683 N.W.2d 669 (2004)
471 Mich. 865-869
PEOPLE
v.
DELINE.
No. 123079.
Supreme Court of Michigan.
July 22, 2004.
SC: 123079. COA: 237307.
By order of December 1, 2003, the application for leave to appeal the December 27, 2002 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Barbee (Docket No. 123491). On order of the Court, the opinion having been issued on June 23, 2004, 470 Mich. 283, 681 N.W.2d 348 (2004), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we disapprove of the Court of Appeals analysis of MCL 777.49, and VACATE in part the Court of Appeals judgment to the extent that it is inconsistent with our decision in Barbee. This order does not affect defendant's October 15, 2001 sentence.